Citation Nr: 0726121	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-16 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right knee.

2.  Entitlement to service connection for osteoarthritis of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  Osteoarthritis of the right knee is not shown by 
competent medical evidence to have a nexus or relationship to 
service.

2.  There is no medical evidence of a causal link between the 
veteran's current osteoarthritis of the lumbar spine any 
incident of service.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the right knee was not incurred or 
aggravated by active military service and arthritis of this 
joint may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  Osteoarthritis of the lumbar spine was not incurred or 
aggravated by active military service and arthritis of this 
joint may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
July and October 2003 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  VA 
has not provided notice of how disability ratings and 
effective dates are assigned; however, this failure was 
harmless because the preponderance of the evidence is against 
the appellant's claims for service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Osteoarthritis of the right knee

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a right knee disability to include 
osteoarthritis.  The veteran's April 1970 separation 
examination showed normal clinical evaluation of the lower 
extremities.  Identifying body marks, scars, and tattoos 
noted scars on both knees.

A June 2003 physical examination conducted by William Smith, 
M.D., noted right knee pain with arthritis.  The veteran 
reported having right knee pain since a service related 
accident in the 1970's.  The examiner noted there was no 
documentation as to this injury other than the veteran's 
word.  The examination showed small crepitation with movement 
of the right knee.  

An April 2004 letter from Dr. Smith indicated that the 
veteran complained of right knee pain in the early 1970s and 
related them to an injury in Vietnam.  Dr. Smith noted he did 
not have documentation other than the veteran's word to 
verify it.  Dr. Smith indicated that the veteran had some 
discrepancy in his patellar reflexes.

Analysis

After reviewing the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
osteoarthritis of the right knee.  Service medical records 
are negative for complaints, treatment or diagnosis of a 
right knee condition.  The evidence does not support a 
finding that the veteran's osteoarthritis of the right knee 
was manifested during service.

Presumptive service connection is not warranted because there 
is no evidence showing compensably disabling manifestations 
of arthritis within one year of discharge from active duty. 
The veteran's discharge date was 1970 and the first evidence 
presented as to any complaints of right knee pain was in 
2003.  As such, there was a considerable length of time 
between the veteran's separation from service and his 
diagnosis of a right knee disability.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  Given length of time between the veteran's 
separation from military service and his treatment for his 
right knee disability, the record is against finding a 
continuity of objectively verifiable symptomatology.  38 
C.F.R. § 3.303(d).  Service connection for osteoarthritis of 
the right knee is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Osteoarthritis of the lumbar spine

Background

Service medical records show complaints of a sore back in 
June 1969.  Physical examination revealed findings that were 
within normal limits.  

In July 1969, he reported low back pain following heavy 
lifting.  Examination showed paraspinal spasms.  A diagnosis 
of back syndrome was rendered.  The veteran was seen on July 
11th and 15th, 1969, for a follow-up with complaint of low 
back ache.  No abnormal physical findings were reported.

In February 1970, the veteran was seen for a complaint of 
recurring thoracolumbar pain that increased with heavy 
lifting.  The examiner noted x-ray revealed a healing 
fracture.  The diagnosis was healing compression fracture of 
the thoracic spine.  The radiologist's impression of the x-
ray, however, was that the spine was negative, indicating 
that the lumbar spine was normal.  

The April 1970 separation examination showed normal clinical 
evaluation of the spine, other musculoskeletal.

An examination conducted by Dr. Smith in June 2003 indicated 
the veteran was seen with complaints of low back pain since 
the early 1970s when he had an injury in service.  Dr. Smith 
indicated he had no documentation of this injury other than 
the veteran's word and had no way of verifying it.  The 
examination showed good range of motion of the back with 
minimal tenderness.  

At a January 2004 VA examination, the veteran reported 
complaints of pain, stiffness, and weakness in his low back.  
He described the pain as achy and sharp in nature and graded 
9 on a scale of 1 to 10.  He indicated the pain radiated down 
the right leg and was constant.  The veteran reported the 
pain began in July 1969 after an injury during heavy lifting 
in Vietnam.  After examination, the examiner diagnosed low 
back pain with degenerative changes.  The examiner noted in 
reviewing the records the clinician who initially saw the 
veteran in 1969 had thoracic and lumbar spine x-rays done 
which were officially interpreted as negative, but the 
clinician felt there was wedging at T7-8 level.  X-rays 
performed in January 2004 were negative; specifically no 
chronic wedge shape compression was identified at about the 
level of T7 or T8.

The examiner opined that the veteran's current back condition 
was not at least as likely as not related to the injury in 
the service.  The examiner noted the service injury almost 
certainly was a lumbar strain which should have cleared.  
There was no x-ray evidence of a wedged thoracic vertebra.  
In addition, the examiner indicated the veteran was able to 
be active as a coach in the school system and retired from 
that position.  

An April 2004 letter from Dr. Smith indicated that he saw the 
veteran in 2003 when he complained of low back pain since the 
1970's.  Dr. Smith indicated the veteran asked him to write 
this letter to explain that he did complain of low back pain 
in June 2003 and did relate that he believed it was related 
to a service injury.  Dr. Smith noted that he had no way to 
document that, but the veteran in April 2004 had some mild 
lumbar tenderness bilaterally and associated limited range of 
motion.  

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for osteoarthritis of the lumbar spine.

Although the veteran was treated for complaints involving his 
lumbar/thoracic spine in 1969 and 1970, the medical evidence 
of record demonstrates no causal connection between the 
veteran's current lumbar spine disability and his active 
military service.  The January 2004 VA examiner opined that 
the veteran's current back condition was not at least as 
likely as not related to the injury in the service.  The 
examiner noted the service injury almost certainly was lumbar 
strain which should have cleared.  There was no x-ray 
evidence of a wedged thoracic vertebra.  In addition, the 
examiner indicated the veteran was able to be active as a 
coach in the school system and retired from that position.  

Presumptive service connection is not warranted because there 
is no evidence showing compensably disabling manifestations 
of arthritis within one year of discharge from active duty.  
The first evidence as to any complaints of a lumbar spine 
condition was in 2003, approximately 33 years after 
separation from service.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim.  Maxson. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.




ORDER

Entitlement to service connection for osteoarthritis of the 
right knee is denied.

Entitlement to service connection for osteoarthritis of the 
lumbar spine is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


